Opinion by
Henderson, J.,
The controversy between the parties in this case arises out of an agreement entered into between George Ho*410baugh and the defendant, dated January 1, 1886, by which agreement the former granted, bargained, sold and conveyed to the latter all the natural gas and petroleum oil “reserving one-eighth (1-8) of said oil” in a tract of land owned by the grantor, together with the right to the second party to lay, maintain and operate lines of pipe for the conveyance over the land of natural gas and petroleum oil produced on that land or upon any other lands with a right of entry to maintain, repair and remove. The agreement also contains the following clause: “And the party of the second part hereby agrees that when and so long as gas is being produced from the wells on said land, or is being conducted over the same in pipe lines laid down under this agreement, the party of the first part may have therefrom gas sufficient for fuel at the two principal dwelling houses on said land by laying his own pipes to conduct the same from the well or pipe line.” The contract contains words of inheritance as to the reservation of one-eighth óf the oil but none with reference to the supply of gas. Two gas wells were drilled on the farm during the lifetime of the grantor and pipe lines were laid'over it. George Hobaugh devised the whole tract to his sons, Jacob and George, and to his two daughters. The present plaintiff is a son of George Hobaugh and became the owner of that part of the land devised to his father. William Friedell is the owner of that part devised to Jacob Hobaugh. The dwelling house occupied by the plaintiff was never supplied with gas, it not having been fitted for the use of gas. Demand having been made by the plaintiff on the defendant about March 10, 1914,'for a supply of gas for his house and this demand having been refused, the plaintiff brought this action to recover damages arising from this refusal. It is not claimed that the plaintiff acquired by assignment the right to gas which his grandfather had under the contract. The plaintiff’s title, if any he have, must come through his acquisition of a part of the land to which the contract applied. It is very clear that the grantor of-the *411oil and gas understood the effect of an exception for there is an expressed intention to withhold from the grant one-eighth of the oil, that interest being reserved to the grantor, his heirs and assigns, but no such limitation exists as to the transfer of the gas. There is no definition of the quantity of gas nor is the supply to be used by the grantor restricted to that produced from wells on his land. He may take it from the company’s lines although produced on another farm. In the one case the oil is withheld from the grantee; in the other there is a general covenant on the part of the latter to supply gas for the two dwelling houses, either from wells on the farm or in some other locality, to be conveyed through pipe lines over the farm. The grant lack's words essential to create an exception as to the gas and the right thereto is not attached to the land acquired by the plaintiff. It was a personal covenant or at most a reservation without words of inheritance and the plaintiff never acquired an interest therein. The right to take gas out of the defendant’s line for the supply of the houses whether the gas originated on the plaintiff’s land or elsewhere is a new right vested in the grantor and is not more than a reservation. We do not regard the contract as ambiguous or uncertain in its terms and it is to be construed therefore according to the meaning which its language implies. The learned trial judge construed it to create a reservation rather than an exception and the legal effect of this conclusion was the same so far as the plaintiff’s right is concerned as if the provision for gas were simply a covenant between the parties. We are unable to obtain a view of the case which would sustain the plaintiff’s action.
The judgment is therefore affirmed.